EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant representative, Ms. Susan Moss (Reg. No. 72,913), on 12/15/2021. 

The application has been amended as follows: 
Please amend the claims filed on 08/04/2021 as follows. 
1.-5. (Canceled)
6. (Currently Amended) A method for temporarily provisioning functionality on a personal computing device to facilitate transactions associated with customer orders with a merchant using a point-of-sale (POS) system, wherein the POS system comprises a merchant-facing computing device and a customer facing device coupled to the merchant-facing device, the method comprising: 
discoveringthe merchant-facing computing device of the POS system, a presence of the personal computing device within a range of the merchant-facing computing device; 
based on discovering the presence of the personal computing device, provisioning, by the merchant-facing computing device, a merchant functionality on the personal computing device, wherein provisioning the merchant functionality comprises (i) activating the merchant functionality on the personal computing device, and (ii) presenting a merchant user interface (UI) via a display of the personal computing device to perform the merchant functionality, wherein the merchant functionality comprises access to inventory data associated with the merchant; 
generating, by the merchant-facing computing device, a ticket associated with a customer order, wherein the generating the ticket comprises adding one or more items to the ticket, wherein the added one or more items are based at least in part on the inventory data associated with the merchant; 
sending, by the merchant-facing computing device and to the personal computing device, the generated ticket;
receiving, by the merchant-facing computing device and from the personal computing device, a modified ticket, wherein the modified ticket comprises additional items from the inventory data 
determining, by the merchant-facing computing device, an occurrence of a de-provisioning event, wherein determining the occurrence of the de-provisioning event comprises determining that a transaction associated with the modified ticket is settled; and 
based at least in part on determining the occurrence of the de-provisioning event, de-provisioning, by the merchant-facing computing device, the merchant functionality from the personal computing device by sending a signal to the personal computing device to deactivate the provisioned merchant functionality on the personal computing device 
7. (Previously Presented) The method as claim 6 recites, wherein the range is associated with a geofence, and the method further comprises determining, by the merchant-facing computing device, the presence of the personal computing device based at least in part on determining that the personal computing device is within the geofence .
8. (Previously Presented) The method as claim 6 recites, wherein the range is associated with a threshold signal strength, and the method further comprises:
determining, by the merchant-facing computing device, a signal strength associated with the personal computing device;
determining, by the merchant-facing computing device, that the signal strength meets or exceeds the threshold signal strength; and
determining, by the merchant-facing computing device, the presence of the personal computing device based at least in part on determining that the signal strength exceeds the threshold signal strength.
9. (Previously Presented) The method as claim 6 recites, wherein provisioning the merchant functionality is based at least in part on provisioning the merchant functionality directly from the merchant-facing computing device to the personal computing device via at least one short-range communication network.
10. (Currently Amended) The method as claim 6 recites, further comprising:
sending, by the merchant-facing computing device and via a short-range communication network, an address to the personal computing device, wherein the address is associated with a remote location to download the merchant functionality
determining, by the merchant-facing computing device, that the personal computing device downloaded the merchant functionality from the remote location via a long-range communication network.
11. (Currently Amended) The method as claim 6 recites, further comprising:
determining, by the merchant-facing computing device, that the merchant functionality is downloaded to the personal computing device 
based on determining that that the merchant functionality is downloaded to the personal computing device, activating, by the merchant-facing computing device, the merchant functionality 
12. (Currently Amended) The method as claim 6 recites, wherein provisioning the merchant functionality via a short-range network
13. (Currently Amended) The method as claim 6 recites, wherein the provisioning the merchant functionality to the personal computing device further comprises 
determining, by the merchant-facing computing devicean agent associated with the personal computing device; and
determining, by the merchant-facing computing device and based at least in part on the identity of the agent, whether to provision the merchant functionality on the personal computing device.
14. (Currently Amended) The method as claim 6 recites, wherein the occurrence of the de-provisioning event further comprises at least one of the following de-provisioning events:
a determination that the personal computing device is not within the range of the merchant-facing computing device 
an indication that an agent associated with the personal computing device finished a shift, wherein the agent is an employee of the merchant; or
an expiration of a predetermined period of time.
15. (Currently Amended) A point-of-sale (POS) system for temporarily provisioning functionality on a personal computing device to facilitate transactions associated with customer orders with a merchant, the POS system comprising:
a remote computing device;
at least one customer-facing device coupled to at least one merchant-facing device; and
the at least one merchant-facing device associated with the merchant andcomprising one or more merchant-facing device processors and one or more merchant-facing device non-transitory computer-readable media storing a merchant functionality and merchant-facing device instructions that, when executed by the one or more merchant-facing device processors, cause the one or more merchant-facing device processors to perform of: 



discoveringthe personal computing device within a range of 
based on discovering the presence of the personal computing device, provisioning the merchant functionality on the personal computing device, wherein provisioning the merchant functionality comprises (i) activating the merchant functionality on the personal computing device, and (ii) presenting a merchant user interface (UI) via a display of the personal computing device to perform the merchant functionality, wherein the merchant functionality comprises access of inventory data associated with the merchant;
generating a ticket associated with a customer order, wherein generating the ticket further comprises adding one or more items to the ticket, wherein the added one or more items are based at least in part on the inventory data associated with the merchant;
sending the generated ticket to the personal computing device;
receiving, from the personal computing device,  a modified ticket, wherein the modified ticket comprises additional items based at least in part on the inventory data;
determining an occurrence of a de-provisioning event, wherein determining the occurrence of the de-provisioning event comprises determining that a transaction associated with the modified ticket is settled; and
based at least in part on determining the occurrence of the de-provisioning event, de-provisioning the merchant functionality from the personal computing device by sending a signal to the personal computing device to deactivate the provisioned merchant functionality on the personal computing device 
16. (Previously Presented) The system as claim 15 recites, wherein the remote computing device is associated with a payment processing service.
17. (Currently Amended) The system as claim 15 recites, on the personal computing device comprises at least one of:
on the personal computing device via a near-field communication (NFC) signal;
indirectly provisioning the merchant functionality from the merchant-facing device to the personal computing device, wherein indirectly provisioning comprises: 
sending an address to the personal computing device, wherein the address is associated with a remote location for the personal computing device to download 
determining that the merchant functionality is downloaded on the personal computing device 

provisioning the merchant functionality to the personal computing device by receiving a request from the personal computing device via a web browser to access the merchant functionality. 
18. (Currently Amended) The system as claim 15 recites, wherein the at least one merchant-facing device further comprises a merchant-facing device display, and wherein the merchant-facing device instructions, when executed by the one or more merchant-facing device processors, further cause the one or more merchant-facing device processors to perform the operations comprising 
determining a presence of at least one other personal computing device, within the range of the merchant-facing device 
displayinga presentation, display, of s of the presence of the personal computing device and the presence of the at least one other personal computing device
receiving a user input via the displayed presentation user input comprises a selection of the personal computing device or the at least one other personal computing device for provisioning the merchant functionality; and
provisioning the merchant functionality on the personal computing device or the at least one other personal computing device responsive to receiving the user input comprising the selection.
19. (Currently Amended) The system as claim 15 recites, wherein the merchant-facing device instructions, when executed by the one or more merchant-facing device processors, further cause the one or more merchant-facing device processors to perform the operations of 
accessing information associated with a user of the personal computing device; and

20. (Currently Amended) The system as claim 15 recites, wherein the occurrence of the de-provisioning event further comprises at least one of:
a determination that the personal computing device is not within the range of 
an indication that an employee of the merchant finished a shift, wherein the employee is associated with the personal computing device; or
an expiration of a predetermined period of time.
21. (Previously Presented) The method as claim 6 recites, wherein provisioning merchant functionality to the personal computing device comprises providing the merchant functionality via a near-field communication (NFC) signal.
22. (Canceled)
23. (Currently Amended) The method as claim 6 recites, wherein provisioning the merchant functionality to the personal computing device further comprises configuring the personal computing device toone of adding one of the one or more items to the ticket orcollect information for processing payments for the ticket.
24. (Previously Presented) The method as claim 6 recites, wherein the method further comprises:
after provisioning the merchant functionality and before determining the occurrence of the de-provisioning event:
sending, by the merchant-facing computing device and to the personal computing device, a request for payment information associated with the ticket;
receiving, by the merchant-facing computing device and from the personal computing device, the payment information; and
sending, by the merchant-facing computing device and to a remote server, the ticket and the payment information to settle a transaction associated with the ticket, wherein the remote server is associated with a payment processing service.
25. (Canceled)
26. (Currently Amended) The method as claim 7 recites, wherein determining the occurrence of the de-provisioning event comprises determining, by the merchant-facing computing device, that the personal computing device is outside of the geofence.
27. (Currently Amended) The method as claim 6 recites, further comprising:
receiving, by the merchant-facing computing device and from the personal computing device,

Reasons for Allowance
The application is directed to security. The instant claims are directed to a method and a point-of-sale system for temporarily provisioning functionality on a personal computing device to facilitate transactions associated with customer orders with a merchant. Specifically, applicant teaches the merchant-facing computing device comprising one or more merchant-facing device processors and one or more merchant-facing device non-transitory computer-readable media storing merchant-facing device instructions and performing operations of discovering a presence of the personal computing device within a range of the merchant-facing computing device, presenting a merchant user interface (UI) on the personal computing device to perform the merchant functionality comprising access to inventory data associated with the merchant, generating a customer order with one or more items, receiving from the personal computing device additional items associated with the order, and determining that a transaction is settled. However, this is taught by Artman (US 9852409: Fig. 13A, steps 1304/1306, Fig. 16, Fig. 21; 18:16-43, 18:51-56, 26:5-11, 26:55-64, 28:3-36, 29:32-33) (18:16-43, 18:51-56, 19:50-67, 20:11-13, 22:52-57, 26:5-11, 26:55-64, 29:32-33, 30:36-37, 33:34-41, 33:56-34:51). Furthermore, applicant teaches provisioning a functionality on the personal computing device by activating the function and de-provisioning the functionality on the personal computing device. However, this is taught by Musfeldt (US 8,752,127B2: 15:67-3, 16:25-28, 21:38-46).

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
…based on discovering the presence of the personal computing device, provisioning, by the merchant-facing computing device, a merchant functionality on the personal computing device, wherein provisioning the merchant functionality comprises (i) activating the merchant functionality on the personal computing device, and (ii) presenting a merchant user interface (UI) via a display of the personal computing device to perform the merchant functionality, wherein the merchant functionality comprises access to inventory data associated with the merchant; 
generating, by the merchant-facing computing device, a ticket associated with a customer order, wherein the generating the ticket comprises adding one or more items to the ticket, wherein the added one or more items are based at least in part on the inventory data associated with the merchant; 
sending, by the merchant-facing computing device and to the personal computing device, the generated ticket;
receiving, by the merchant-facing computing device and from the personal computing device, a modified ticket, wherein the modified ticket comprises additional items from the inventory data;
…determining the occurrence of the de-provisioning event comprises determining that a transaction associated with the modified ticket is settled; and 
based at least in part on determining the occurrence of the de-provisioning event, de-provisioning, by the merchant-facing computing device, the merchant functionality from the personal computing device by sending a signal to the personal computing device to deactivate the provisioned merchant functionality on the personal computing device. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685